Citation Nr: 1229015	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  12-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from September 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.    

The Veteran indicated on his April 2012 VA Form 9 that he wished to testify at a Board hearing.  However, in May 2012 correspondence the Veteran withdrew this hearing request.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records dated from December 2010 through December 2011.  Notably, these records are not contained in the paper claims file and are relevant to the issue on appeal.  However, a review of the April 2012 statement of the case shows that these records were considered by the RO at that time.  A review of the remainder of the records in the Virtual VA file shows that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is presently service connected for lumbosacral strain with degenerative changes and sciatic neuropathy, rated 60 percent disabling; bilateral sensorineural hearing loss rated 40 percent disabling; degenerative arthritis of the left knee rated 30 percent disabling; posttraumatic stress disorder (PTSD) rated 30 percent disabling; varicose veins of the left leg rated 20 percent disabling; degenerative arthritis of the right knee rated 20 percent disabling; and tinnitus rated 10 percent disabling.  The Veteran's combined disability rating is 90 percent. He is in receipt of a total disability rating by reason of individual unemployability (TDIU). 

2.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; he is not a patient in a nursing home due to mental or physical incapacity; and he is able to perform his activities of daily living unassisted. 

3.  The Veteran is not permanently housebound due to service connected disabilities.  The Veteran is not confined to his dwelling and its immediate presence and he is not institutionalized and restricted to the ward or clinical areas. 

4.  The Veteran does not have a single service connected disability rated as 100 percent disabling and an additional service connected disability or disabilities independently rated at 60 percent separate and distinct from the 100 percent disability and involving different anatomical sections of bodily systems. 

5.  The Veteran does not receiving permanent and total service connected disability due to the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, or a wheelchair; he is not blind in both eyes having only light perception plus the anatomic loss or loss of use of one lower extremity; he does not have the loss or loss of use of one lower extremity together with residuals or organic disease or injury to as to affect the function of balance or propulsion so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; and he does not have the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braced, crutches, canes, or a wheelchair.



CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance or being housebound are not met. 38 U.S.C.A. 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to SMC based on the need for aid and attendance or being housebound.  He previously filed a claim for SMC based on the need for aid and attendance or being housebound in July 2005 and by rating decision dated in September 2006 the RO denied the claim.  The Veteran filed another claim for SMC based on the need for aid and attendance or being housebound in July 2007 and the RO again denied the claim by rating decision dated in August 2008.  The Veteran perfected an appeal of the August 2008 rating decision and in March 2010 the Board also denied SMC based on the need for aid and attendance or being housebound.  The Veteran filed a third claim for SMC based on the need for aid and attendance or being housebound in September 2010.  Specifically, at that time the Veteran reported that his service connected disabilities had worsened and that he wanted new VA examinations.  He was afforded several VA examinations in October 2010 and the RO again denied the claim for SMC by rating decision dated in January 2011.  In February 2011 the Veteran submitted additional evidence in support of his claim for SMC, specifically a VA Form 21-2680, Examination for Housebound Status, as well as a July 2011 report from a VA treating physician.  By rating decision dated in December 2011 the RO again denied the claim for SMC.  Thereafter, the Veteran perfected an appeal of the December 2011 rating decision  

In various written correspondence submitted in connection with prior claims for SMC, the Veteran indicated that he is unable to utilize the stairs to go into his basement where various electrical systems, the furnace, and central air conditioning unit are located and that he has to wear knee braces and use a cane to ambulate.  He is afraid that he will fall down the stairs if he tries to go to the basement.  A nurse reportedly comes to visit him at his residence twice per week.  However, the reason for these visits is unclear, although there is some suggestion it is to help with medication.  The Veteran believes that these factors meet the criteria for SMC based on the need for aid and attendance and/or being housebound. 

The Veteran is presently service connected for lumbosacral strain with degenerative changes and sciatic neuropathy, rated 60 percent disabling; bilateral sensorineural hearing loss rated 40 percent disabling; degenerative arthritis of the left knee rated 30 percent disabling; PTSD rated 30 percent disabling; varicose veins of the left leg rated 20 percent disabling; degenerative arthritis of the right knee rated 20 percent disabling; and tinnitus rated 10 percent disabling.  The Veteran's combined disability rating is 90 percent.  He is in receipt of a TDIU. 

Legal Criteria

The criteria for determining whether SMC is payable by reason of need of aid and attendance is set forth in 38 C.F.R. § 3.351, which in pertinent part provides: 

(b) ...Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists. 

(c) Aid and attendance; criteria.  The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she: 

(1) Is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or 

(2) Is a patient in a nursing home because of mental or physical incapacity; or 

(3) Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a)  . 

38 C.F.R. § 3.352(a)  provides: 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a)  . 

[Being] "[b]edridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §3.352(c)  . 

Although a Veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a)  to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224   (1996). 

Special monthly compensation at the housebound rate is also payable where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This latter requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)  . 

Relevant Medical Evidence

In connection with the Veteran's previously denied claim for SMC, the Veteran was examined by VA in August 2009.  At that time, the Veteran reported that he was becoming more forgetful with age and, although he used a medication box, he sometimes forgot to take his medication because he forgot what day of the week it was.  He reported that he lived in a one story ranch style home.  He had difficulty descending the basement stairs, where the main circuit breaker in his residence is located, due to his knee pain. 

The Veteran was not hospitalized or bedridden and drove to the examination himself; he arrived early and unassisted.  The Veteran reported that he had perfect vision in both eyes, with his most recent eye examination having been in 2008.  A review of that December 2008 eye examination indicates that the Veteran had minor refractive error (20/30 without correction) in each eye and utilizes reading glasses. 

The Veteran reported that he cooked his own meals and cleaned his home without assistance.  He drove to the cemetery to visit his wife's grave approximately 3 times per week and then visited his son at his son's place of employment. When he was home, he watched television.  He attended monthly Disabled American Veterans  (DAV) meetings and worked as a DAV National Service Officer assisting other Veterans with their claims. 

Upon examination, the Veteran was in no acute distress, was well nourished and well developed, oriented, and cooperative.  He ambulated using a straight cane and knee braces.  There was no evidence of malnourishment.  There were no functional restrictions with respect to the upper extremities.  The Veteran was able to feed himself, dress himself, and bathe, shave, and toilet independently.  He did not have any amputations. 

The Veteran had mild functional restrictions in both lower extremities due to pain.  He wore fitted knee braces, but there was no muscle atrophy, contractures, weakness, lack of coordination, or other interference with his ability to use his legs.  There was crepitus and objective evidence of painful motion in both knees. He was able to achieve 0 to 125 degrees of flexion with pain at 125 degrees and full extension of his right knee.  There was no evidence of fatigue, weakness, lack of endurance, or incoordination.  The median and collateral ligaments and anterior and posterior cruciate ligaments were normal to testing and the McMurray's test was negative.  The was some joint line tenderness but no objective evidence of edema, effusions, instability, weakness, redness, heat, or abnormal movement.  The results with respect to the left knee were substantially the same, except that the Veteran could achieve only 120 degrees of flexion on the left with pain at 120 degrees.  He was unable to balance on one foot, but had no difficulty arising from a sitting position. 

The Veteran could flex his cervical spine forward to 40 degrees, extend to 20 degrees, rotate to 30 degrees in each direction, and laterally flex to 10 degrees in each direction.  There was pain at all of the extremes of these ranges of motion.  While the joint was painful on motion, its function was not additionally limited by pain, fatigue, weakness, or lack of endurance after repetitive use.  There were no postural abnormalities, fixed spinal deformities, or abnormalities of the cervical spine musculature. 

The Veteran could flex his thoracolumbar spine forward to 85 degrees, extend to 30 degrees, rotate to 25 degrees on the right and 30 degrees on the left, and laterally flex to 10 degrees on the right and 5 degrees on the right.  There was pain at the extremes of lateral flexion.  There was objective evidence of pain with guarding, but no objective evidence of spasm, weakness, tenderness, or atrophy.  The Veteran's spinal contour was preserved.  The Veteran did not have muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour and there were no postural abnormalities, fixed spinal deformities, or muscular abnormalities of the back. 

The Veteran reported that he was able to walk with a cane and bilateral fixed braces.  However, the Veteran was able to walk into the hallway from the examination room without using his cane.  The Veteran indicated that he could leave his home whenever he wished. 

The Veteran did not have any active ear disease.  His lungs sounded normal.  His heart did have an irregular rate and rhythm but there were no heaves or other pericardial movements.  The Veteran did have trace lower extremity edema with the left side greater than the right.  He had full muscle strength in all extremities with no atrophy and normal deep tendon reflexes.  There were no involuntary movements.  However, he was unable to heel and toe walk or tandem walk.  There was no evidence of sensory loss.  The Veteran's skin was normal.  His behavior, comprehension, coherence, and emotional range were normal during the examination. 

The examiner noted that the Veteran was independent in all activities of daily living.  While the Veteran's degenerative joint disease of the neck, spine, and bilateral knees caused pain, these disabilities caused only mild to moderate functional impairment.  However, these impairments did not prevent the Veteran from leaving his home, driving a car, cleaning, or performing similar activities, aside from his difficulty utilizing the basement steps in his home.  He occasionally had severe nosebleeds requiring hospital treatment due to his Coumadin therapy.  In a written statement that was received by VA in March 2009 the Veteran indicated that these nose bleeds occurred 4 times over a period of a few years. 

The examiner concluded that the Veteran did not require the assistance of another person in attending to the ordinary activities of daily living and did not need the assistance of another person in protecting himself from the ordinary hazards of his daily environment.  Additionally, the Veteran was not restricted to his home or the immediate vicinity thereof. 

The Veteran's VA treatment records indicate he regularly attended appointments without assistance.  His only noted problems getting to appointments were related to when his car broke down and required repair at which time he experienced transportation difficulties.  The Veteran reported that at times he visits a senior center.  He has had financial difficulties due to inadequate income to cover accumulated bills but did not report any other recent problems to his social worker.  He planned to file for bankruptcy to alleviate this problem.  While the Veteran reported receiving nursing visits twice a week in written correspondence in the claims file, this is not documented in his VA treatment records and the reason for these visits cannot be ascertained from the claims file. 

At his hearing at the RO in February 2009, the Veteran testified that he sometimes had uncontrollable nose bleeds that required hospital treatment.  This occurred 4 or 5 times over the last 5 or 6 years.  He had difficulty finding someone to drive him to the hospital on the most recent occasion that this occurred.  He felt weak for a few days afterwards.  He would like to have a nurse come to his house a few times a week just to check that there has not been an emergency.  He is in pain a lot and does not walk much for that reason.  He performs all of his activities of daily living but testified that "it is not easy to do so."  He is troubled that he has difficulty going down to the basement to check on the circuit breaker and other home maintenance systems that are located in the basement. 

Private treatment records show that the Veteran suffered a stroke in June 2010.  As above, the Veteran was afforded several VA examinations in October 2010 in connection with his September 2010 claim for SMC.  These examinations showed that the Veteran's bilateral hearing loss and right knee disorders had increased in severity.  Specifically, by rating decision dated in January 2011 the RO increased the Veteran's disability rating for bilateral hearing loss from 20 to 40 percent disabling and increased the Veteran's disability rating for degenerative arthritis of the right knee from 10 percent to 20 percent disabling.  However, the RO continued the disability ratings with regard to the Veteran's left knee, lumbosacral spine, PTSD, left leg varicose veins, and tinnitus.  The RO also denied the newly submitted claim for SMC by rating decision dated in January 2011.  Specifically, the RO noted that the October 2010 VA psychiatric examination indicated that the Veteran was able to manage activities of daily living independently.  A brief cognitive screen found impaired short and long term memory, verbal fluency and concentration.  The Veteran generally understand his personal finances and realized your current mortgage amount.  The RO also noted that recent VA outpatient treatment notes showed that the Veteran needed assistance 2-3 times per week with medication management.  The Veteran reportedly made his own breakfast, dressed himself, and was independent in attending to his personal hygiene.  The RO also noted that in September 2010 correspondence the RO requested that the Veteran have his doctor complete and return an Aid and Attendance/Housebound form.  At the time of the January 2011 rating decision the RO had not received the form. Therefore, based on this evidence, the Veteran's claim for SMC was denied.  

Significantly, the Board notes that the October 2010 VA psychiatric examination shows that the Veteran suffers from dementia and mild PTSD.  The examiner wrote that the Veteran presented with chronic mild symptoms, now overshadowed by cognitive impairment and other current day stressors.  His symptoms related specifically to the Veteran's service-connected combat condition continued to cause minimal impairment, although his overall impairment was substantial.  The Veteran was technically competent but would benefit from assistance in managing financial affairs in the near future.  
 
In February 2011 the Veteran submitted additional evidence in support of his claim for SMC, specifically a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, signed by Dr. M.O.R., a VA physician.  Dr. M.O.R. wrote that the Veteran had a history of dementia as well as a history of a stroke in June 2010.  He also had a history of arthritis of the spine and knees.  Dr. M.O.R. wrote that the Veteran was able to feed himself and was able to prepare his own meals sometimes, specifically he could use the microwave and prepare simple meals and his family took him shopping.  The Veteran did not need assistance in bathing and tending to other hygiene needs.  The Veteran was not legally blind and did not require nursing home care.  The Veteran did require medication management, specifically it was noted that the Veteran's family orders and fills his medication box and remind him to take his pills.  The Veteran did have the ability to manage his own financial affairs but his family supervised this.  With regard to posture and general appearance it was noted that the Veteran walked and stood independently.  There were no restrictions of the upper extremities with particular reference to grip, fine movements, ability to feed himself, to button clothing, shave, or attend to the needs of nature.  There were also no restrictions of the lower extremities with particular reference to the extent of limitation of motion, atrophy, and contractures or other interference.  There was also no difficulty with weight bearing or balance and propulsion of each lower extremity.  With regard to the spine, trunk, and neck the examiner wrote that the Veteran had decreased range of motion of the spine/neck due to arthritis and also had chronic low back pain.  The examiner wrote that the Veteran had control of his bowel/bladder, had poor memory, and needed assistance/supervision of complex tasks and assistance with transportation.  There were no reports of falls.  The Veteran reportedly could not drive and could leave home as tolerated if driven by family or a friend.  Finally, it was noted that the Veteran did not require a cane, braces, crutches, or the assistance of another person for locomotion.  

Subsequently, in July 2011 the Veteran submitted another statement from Dr. M.O.R.  Dr. M.O.R. wrote that the Veteran suffered from atrial fibrillation, hypertension, osteoarthritis, hypercholesterolemia, PTSD, dementia, multiple joint pains, prostate cancer, history of CVA (cerebrovascular accident) with vision loss, back pain, and sensorineural hearing loss.  It was noted that the Veteran was not able to walk unaided.  He walked with his cane and that sometimes his legs are so sore that he does not get up and walk.  He could get out of a chair on his own.  It was noted that the Veteran could feed himself.  He took food out of the refrigerator that was easy for him to prepare as he could not cook.  It was noted that the Veteran did not need assistance in bathing and tending to other hygiene needs.  Specifically, it was indicated that the Veteran usually took care of his own hygiene but that there were days that he had increased pain or weakness and was unable to do this.  The Veteran was able to use the bathroom independently but the process was slow because of mobility problems and constipation.  The Veteran was not confined to his bed, rather he got up from bed each day sometimes staying in bed into the morning.  The Veteran was able to sit up.  He had a shower chair and due to safety concerns his grandchildren stayed with him while he was in the shower.  The Veteran was not blind but he had difficulty reading printed material and watched television with a large screen due to vision problems.  The Veteran could not leave home without assistance.  He had previously been involved in a motor vehicle accident and lost his driver's license.  He had limited energy and needed help to leave his home.  Finally, Dr. M.O.R. wrote that the Veteran did not require nursing care.  With support from home care he was able to continue to live at home.  

Also of record are VA outpatient treatment records dated from December 2010 through December 2011.  These records show that the Veteran has significant medical problems due to his recent stroke in June 2010 and his progressing dementia.  

Analysis

The facts do not establish the Veteran's eligibility for SMC based on aid and attendance or housebound status.  The Veteran is not housebound.  He is not confined to his bed and is able to walk with a cane.  He does not have a single 100 percent rating with additional 60 percent rating. 

The Veteran does not require aid and attendance, insofar as he is able to perform most of his activities of daily living without assistance.  While he uses a cane, his bilateral knee pain is not equivalent to the loss of use of either lower extremity.  He does not require the assistance of another person to walk and is able to walk around his house with a cane, feed himself, tend to his own bathing and other hygiene needs unassisted, use the bathroom independently, and perform other household tasks as needed.  While the Veteran needs some assistance from his family to drive to medical appointments, order his prescription medications, and do the grocery shopping, this is not a basis to award SMC.  Also, while the Veteran's mental state appears to have diminished quickly over the past several years, notably the Veteran was much more active and could drive in 2009 but is no longer as active no longer drives in 2011, the Board finds that the Veteran's service-connected disabilities do not render him so helpless as to require the aid and attendance of another.  Rather, it appears that the Veteran's non service-connected dementia along with residuals of a June 2010 stroke are leading to the Veteran's increasing need for aid and attendance.  

Additionally, the Veteran is not rated 100 percent disabled for any one disability and 60 percent disabled for one or more additional disabilities affecting a different body system.  The Veteran's total disability rating is 90 percent, and he is paid at the 100 percent rate by reason of individual unemployability. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, SMC is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in September 2010.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.



ORDER

SMC based on a need for aid and attendance or being housebound is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


